 

ARC Group Worldwide 8-K [arc-8k_062414.htm] 

 

Exhibit 10.36

 

EXECUTION VERSION

  

LEASE AGREEMENT

 

This Lease Agreement (this “Agreement” or this “Lease”) made this 25th day of
June, 2014, between 447 WALNUT, LLC, an Ohio Limited Liability Company
(“Lessor”) and ARC METAL STAMPING, LLC, a Delaware limited liability company
(“Lessee”).

 

In consideration of the mutual covenants contained herein and intending to be
legally bound hereby, the parties to this Agreement (the “Parties”) hereto agree
as follows:

 

1.         PREMISES. Lessor is the owner of the property located at 447 East
Walnut Street, Wauseon, Ohio 43567 (the “Premises”) described in Exhibit A
attached hereto and made a part hereof. Lessor hereby leases to Lessee the
Premises.

 

2.         DELIVERY. Lessor shall deliver the Premises to Lessee on the date
hereof, in its “AS IS” condition.

 

3.         TERM; RENTAL.

 

a.         This Agreement shall be effective as of the date of execution by both
Parties and the initial term shall end ten (10) years from the date of this
Agreement. Rental for the initial term shall be at a base annual rental (“Base
Rent”) of $48,000.00. All Base Rent and other amounts due under this Agreement
shall be paid in equal monthly installments on the first day of the month, in
advance, to Lessor at the address set forth in Paragraph 22 below, or to such
other person, firm or place as Lessor may, from time to time, designate in
writing at least thirty (30) days in advance of any rental payment date in
accordance with Paragraph 22 herein. Upon agreement of the Parties, Lessee may
pay Base Rent by electronic funds transfer and in such event, Lessor agrees to
provide to Lessee bank routing information for such purpose upon request of
Lessee. The initial term and all extensions, if any, shall be collectively
referred to herein as the “Term.”

 

4.         TAXES. Lessor shall pay all real estate taxes and assessments
relating to the Premises; provided, however, the Base Rent shall be increased on
a dollar for dollar basis to reflect any increase in real estate taxes and
assessments over the current tax year’s amount (being tax year 2013).

 

5.         UTILITIES. Lessee agrees to pay, before delinquent, all charges for
public utility services which accrue with respect to the Premises during the
Term. Lessor shall not be liable for any failure of any of the public utilities
to furnish any such services nor shall any failure for any length of time of any
one or more of the utility companies to furnish any such services make this
Lease void or voidable or constitute a ground upon which Lessee may terminate or
otherwise abrogate this Lease or any of Lessee’s obligations hereunder, unless
such failure is due to any intentional act of Lessor.

 



 

 

 

6.         INSURANCE.

 

a.         Lessee, at its sole cost and expense, shall at all times during the
Term carry and maintain in full force and effect, for the mutual benefit of
Lessor and Lessee, general public liability insurance against claims for
personal injury, death or property damage, occurring in, on or about the
Premises or in, on, or about the streets, sidewalks or premises adjacent to the
Premises, with the following minimum limits: (i) Two Million Dollars
($2,000,000.00) on account of bodily injuries to, or death of, one person; (ii)
Two Million Dollars ($2,000,000.00) on account of injuries or death resulting
from one accident or disaster; and (iii) Five Hundred Thousand Dollars
($500,000.00) on account of damages to property. The commercial general
liability insurance policy shall include coverages for premises-operations,
independent contractors and broad contractual liability coverage in support of
any indemnity provisions of this Lease.

 

b.         Lessee, at its sole cost and expense, shall, during the Term, keep
the Premises insured against loss or damage by fire and all risks comprehended
by standard extended coverage endorsements in the amount of the replacement
value.

 

c.         All insurance provided for in this Lease shall be obtained from an
insurance company or companies authorized to do business in the State of Ohio.
Lessor and any mortgagee of Lessor shall be named as an additional insured in
such insurance policies as their respective interests appear. Originals of the
policies of such insurance or certificates thereof shall be delivered to Lessor
on the execution of this Lease and originals or renewals thereof or certificates
thereof shall be delivered not less than thirty (30) days prior to the
expiration dates of the respective policies. In case Lessee shall at any time
fail to obtain and maintain the insurance required by subparagraphs (a) and (b)
hereof, then Lessor may at its option procure or renew such insurance and any
amounts paid therefor shall be immediately due and payable, upon demand.

 

7.         USE; GOVERNMENT APPROVALS.

 

a.         Lessee shall use the Premises for the purpose of operating a
manufacturing facility and uses incidental thereto. Lessee further covenants and
agrees that Lessee will not use, or permit any person to use the Premises for
any purpose which indirectly or directly is forbidden by law, ordinance, or
governmental regulation or order, or which may be dangerous to life, limb or
property, or which may invalidate any policy of insurance carried on the
Premises. Lessee covenants that Lessee shall procure and maintain all necessary
licenses and permits required in connection with the operation of Lessee’s
business on the Premises.

 

b.         It is understood and agreed that Lessee’s ability to use the Premises
is contingent upon its obtaining after the execution date of this Agreement all
of the certificates, permits and other approvals (collectively the “Government
Approvals”) that may be required by any Federal, State or Local authorities.
Lessor shall cooperate with Lessee in its effort to obtain such approvals
(including any proceedings in connection therewith) and shall take no action
which would adversely affect the status of the Premises with respect to the
proposed use thereof by Lessee. In the event that any of such applications for
such Government Approvals should be finally rejected, Lessee shall have the
right to terminate this Agreement. Notice of Lessee’s exercise of its right to
terminate shall be given to Lessor in writing by certified mail, return receipt
requested, and shall be effective upon the mailing of such notice by Lessee, or
upon such later date as designated by Lessee. All rentals paid to said
termination date shall be retained by Lessor. Upon such termination, this
Agreement shall be of no further force or effect except to the extent of the
representations, warranties and indemnities made by each Party to the other
hereunder. Otherwise, the Lessee shall have no further obligations for the
payment of rent to Lessor.

 



2

 

 

8.         MAINTENANCE; ALTERATIONS.

 

a.         Lessee, at Lessee’s sole cost and expense, shall maintain, repair and
replace the entire Premises, including, but not limited to, all structural
walls, the foundation, and the roof in good order and repair, tenantable, and in
a clean, safe, and healthy condition and in compliance with all Laws, but
excluding any items which are the responsibility of the Lessor pursuant to
Paragraph 8.b below.

 

b.         During the Term, Lessor shall (i) maintain, in good operating
condition and repair the parking areas and the means of ingress and egress to
the Premises, (ii) promptly remove all excess accumulations of snow and ice from
the parking areas and sidewalks and (iii) maintain any lawn areas; provided,
however, the Base Rent shall be increased on a dollar for dollar basis for the
cost of such repairs or maintenance and shall be billed to Lessee on a monthly
basis.

 

c.         Lessee shall not make alterations, modifications or other additions
to or subtractions from the Premises which result in the Premises being
non-conforming or otherwise non-compliant with any Laws (“Prohibited
Alterations”) or constitute a Prohibited Environmental Alteration under
Paragraph 28 herein. Except for the Prohibited Alterations and Prohibited
Environmental Alteration, Lessee may make such alterations, modifications, and
changes to the Premises, inclusive of improvements therein, as may be proper,
necessary or desirable, in Lessee’s opinion, for the conduct of its operations
or business and for the full beneficial use of the Premises permitted herein
(“Permitted Alterations”); provided, however, for any foundational or structural
alteration, or any alteration which affects the exterior appearance of the
Premises, Lessee shall (i) furnish Lessor with complete plans and specifications
for the Permitted Alterations (“Plans”) which Plans shall be prepared and
stamped/certified by an architect or engineer licensed by the State of Ohio,
(ii) obtain Lessor’s written consent to the Plans, which consent shall not be
unreasonably withheld, conditioned or delayed, (iii) pay all costs, expenses and
charges relating to the preparation and completion of the Plans and Permitted
Alterations, and (iv) make the Permitted Alterations in accordance with the
Plans, applicable legal requirements and in a good and workmanlike manner.
All Permitted Alterations, whether installed by Lessee or Lessor, shall become
Lessor’s property, and shall remain upon, and be surrendered with, the Premises
without disturbance or injury upon the termination of this Lease by lapse of
time or otherwise, all without payment or credit to Lessee. Lessee shall have
the right to place in the Premises, at such locations therein as Lessee may from
time to time determine, Lessee’s furniture, standard equipment, and trade
fixtures and such personal property shall be and remain the property of Lessee,
and may be removed by Lessee at any time during the Term of this Lease.

 



3

 

 

9.          INDEMNIFICATION. Subject to Paragraph 11 below, each Party shall
indemnify and hold the other harmless against any claim of liability or loss
from personal injury or property damage resulting from or arising out of the
negligence or willful misconduct of the indemnifying Party, its employees,
contractors or agents, except to the extent such claims or damages may be due to
or caused by the negligence or willful misconduct of the other Party, or its
employees, contractors or agents.

 

10.        WAIVER OF SUBROGATION. The Parties hereby waive and release any and
all rights of action for negligence against the other which may hereafter arise
on account of damage to the Premises resulting from any fire, or other casualty
of the kind covered by insurance to the extent of any recovery under a policy or
policies of insurance. These waivers and releases shall apply between the
Parties and they shall also apply to any claims under or through either Parry as
a result of any asserted right of subrogation. All such policies of insurance
obtained by either Party concerning the Premises shall waive the insurer’s right
of subrogation against the other Party.

 

11.        LIMITATION OF LIABILITY. Except for indemnifications set forth in
this Lease, neither Party shall be liable to the other, or any of their
respective agents, representatives, employees for any lost revenue, lost
profits, loss of technology, rights or services, incidental, punitive, indirect,
special or consequential damages, loss of data, or interruption or loss of use
of service, even if advised of the possibility of such damages, whether under
theory of contract, tort (including negligence), strict liability or otherwise.

 

12.        ANNUAL TERMINATION. Intentionally omitted.

 

13.        REMOVAL AT END OF TERM. Lessee shall, upon expiration or earlier
termination of this Agreement, remove its equipment, trade fixtures and all
personal property and restore the Premises to its original condition, reasonable
wear and tear and casualty damage excepted. Lessor agrees and acknowledges that
all of the equipment, trade fixtures and personal property of Lessee shall
remain the personal property of Lessee and Lessee shall have the right to remove
the same at any time during the Term, whether or not said items are considered
fixtures and attachments to real property under applicable Law. Any claims
relating to the condition of the Premises must be presented by Lessor in writing
to Lessee within thirty (30) days after the termination or expiration of this
Lease or Lessor shall be deemed to have irrevocably waived any and all such
claims.

 

14.        HOLDOVER. Lessee has no right to retain possession of the Premises or
any part thereof beyond the expiration or termination of the Term, unless the
Parties are negotiating a new lease or lease extension in good faith. In the
event that the Parties are not in the process of negotiating a new lease or
lease extension in good faith, Lessee holds over, then the Base Rent then in
effect payable from and after the time of the expiration of the Term shall be
increased to one hundred twenty percent (120%) of the Base Rent applicable
during the month immediately preceding such expiration or earlier termination.

 



4

 

 

15.       RIGHT OF FIRST REFUSAL; OPTION.

 

a.         If Lessor elects, during the Term to (i) sell or otherwise transfer
all or any portion of the Premises, whether separately or as part of a larger
parcel of which the Premises is a part, or (ii) grant to a third party by
easement or other legal instrument an interest in and to that portion of the
Premises occupied by Lessee, or a larger portion thereof, with or without an
assignment of this Agreement to such third party, Lessee shall have the right of
first refusal to meet any bona fide offer of sale or transfer on the same terms
and conditions of such offer. If Lessee fails to meet such bona fide offer, in
writing, within ten (10) days after written notice thereof from Lessor, Lessor
may sell or grant the easement or interest in the Premises or portion thereof to
such third person in accordance with the terms and conditions of such third
party offer. For purposes of this Paragraph, any transfer, bequest or devise of
Lessor’s interest in the Premises shall not be considered a sale of the Premises
for which Lessee has any right of first refusal.

 

b.         Lessee, as part of the consideration herein, is hereby granted the
exclusive right, option and privilege of purchasing the Premises (the “Option”),
in accordance with the terms and conditions set forth below. Provided, that
Lessee is not then in default, Lessee may exercise the Option by written notice
to Lessor not more than ninety (90) days prior to the expiration of the Term.
The Option, if not already exercised, shall expire upon the earlier of the
termination or expiration of the Term.

 

i.         The purchase price for the Premises upon exercise of the Option shall
be $50,000.00, payable in cash, certified check, or check at closing of the
Option exercise, as set forth below.

 

ii.        The Premises shall also include all land, together with all
improvements thereon, all appurtenant rights, privileges, easements, buildings,
fixtures, heating, electrical, plumbing and air conditioning fixtures and
facilities.

 

iii.       Lessor shall convey marketable title to the Premises with the above
described inclusions, by good and sufficient general warranty deed in fee simple
absolute, on or before closing; said title to be free, clear, and unencumbered,
subject to only to legal highways, governmental ordinances, zoning ordinances,
easements, reservations, agreements, conditions and restrictions of record and
taxes and assessments. Title shall be duly conveyed to Lessee and/or its
assigns.

 

iv.       The deed shall be delivered and the purchase price shall be paid at
the title agency or other office of Lessee’s choice, no later than thirty (30)
days after the delivery of Lessee’s written notice notifying Lessor of Lessee’s
exercise of the Option.

 



5

 

 

vi.       UPON CLOSING, LESSOR SHALL SELL AND CONVEY TO LESSEE, AND LESSEE SHALL
ACCEPT THE PREMISES “AS IS, WHERE IS, WITH ALL FAULTS.” LESSEE WILL CONDUCT SUCH
INVESTIGATIONS OF THE PREMISES, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF, AS LESSEE DEEMS NECESSARY TO SATISFY ITSELF AS
TO THE CONDITION OF THE PREMISES AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY
INFORMATION PROVIDED BY OR ON BEHALF OF LESSOR. UPON CLOSING, LESSEE SHALL
ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY LESSEE’S INVESTIGATIONS.

 

vii.      From and after Closing, Lessee for itself, its successors and assigns,
waives, releases, and forever discharges Lessor, its members, directors,
officers, employees, and agents, and their respective heirs, successors,
personal representatives and assigns (collectively, the “Released Parties”), of
and from any and all causes of action, suits, legal or administrative
proceedings, claims, demands, actual damages, punitive damages, losses, costs,
clean-up, removal or remediation costs, liabilities, injuries to persons,
including death, property or natural resources, interest, attorneys’ fees and
expenses of whatever kind and nature, in law or in equity, known or unknown
(collectively, “Liabilities”), that Lessee ever had, now has, or in the future
may have, against any of the Released Parties, based upon, or arising directly
or indirectly out of the use, maintenance, ownership or operation of the
Premises prior to closing.

 

viii.     The provisions of this Paragraph 15 shall survive closing and delivery
of the Deed.

 

16.        RIGHTS UPON SALE. Should Lessor, at any time during the Term decide
(i) to sell or transfer all or any part of the Premises to a purchaser other
than Lessee, or (ii) to grant to a third party by easement or other legal
instrument an interest in and to that portion of the Premises occupied by
Lessee, or a larger portion thereof, such sale or grant of an easement or
interest therein shall be under and subject to this Agreement and any such
purchaser or transferee shall recognize Lessee’s rights under the terms of this
Agreement.

 

17.        QUIET ENJOYMENT. Lessor covenants that Lessee, on paying the Base
Rent (and other amounts due pursuant to this Lease) and performing the covenants
herein, shall peaceably and quietly have, hold and enjoy the Premises.

 

18.        TITLE. Lessor represents and warrants as of the date hereof and
covenants during the Term that Lessor is seized of good and sufficient title and
interest to the Premises, has full authority to enter into and execute this
Agreement without any other party’s approval, and has taken all necessary action
under its by-laws or other relevant documentation to approve this Agreement and
has authorized the signatories to sign same. Lessor further represents,
covenants and warrants that there are no liens, judgments or impediments of
title on the Premises, or affecting Lessor’s title to the same and that there
are no covenants, easements or restrictions or violations which prevent or
impede the use of the Premises by the Lessee as set forth above. Furthermore,
the Premises is not designated a landmark building or in a landmark district and
has never been on any list of a Governmental authority requiring clean-up or
closure because of contamination by any hazardous materials.

 



6

 

 

19.        INTEGRATION. It is agreed and understood that this Agreement contains
all agreements, promises and understandings between Lessor and Lessee and that
no verbal or oral agreements, promises or understandings shall be binding upon
either Lessor or Lessee in any dispute, controversy or proceeding at law, and
any addition, variation or modification to this Agreement shall be void and
ineffective unless made in writing signed by the Parties. In the event any
provision of this Agreement is found to be invalid or unenforceable, such
finding shall not affect the validity and enforceability of the remaining
provisions of this Agreement. The failure of either Party to insist upon strict
performance of any of the terms or conditions of this Agreement or to exercise
any of its rights under this Agreement shall not waive such rights and such
Party shall have the right to enforce such rights at any time and take such
action as may be lawful and authorized under this Agreement, in law or in
equity.

 

20.        GOVERNING LAW. This Agreement and the performance thereof shall be
governed, interpreted, construed and regulated by the laws of the State of Ohio.

 

21.        ASSIGNMENT. This Agreement may be sold, assigned or otherwise
transferred by the Lessee without any approval or consent of the Lessor to the
Lessee’s principal, affiliates, subsidiaries of its principal or to any entity
which acquires all or substantially all of Lessee’s assets or to any entity
which is the successor to Lessee by reason of a merger, acquisition or other
business reorganization. As to other parties, this Agreement may not be sold,
assigned or transferred without the written consent of the Lessor, which such
consent will not be unreasonably withheld, delayed, or conditioned. No change of
stock owner or corporate dissolution of Lessee shall constitute an assignment
hereunder. Notwithstanding any other provision of this Lease to the contrary,
Lessee shall not be relieved from any further liability or obligation accruing
hereunder due to such assignment.

 

22.        NOTICES. All notices hereunder must be in writing and shall be deemed
validly given if sent by certified mail, return receipt requested or by
commercial courier, provided the courier’s regular business is delivery service
and provided further that it guarantees delivery to the addressee by the end of
the next business day following the courier’s receipt from the sender, addressed
as follows (or any other address that the Party to be notified may have
designated to the sender by like notice):

 

 Lessor: 447 Walnut, LLC Attn: Mr. David Zerbey, Member         e-mail:
DZerbey@kecycorporation.com

 

 with a copy to:Eastman & Smith Ltd.   One SeaGate, 24th Floor   Toledo, Ohio
43604   Attention: Jon B. Liebenthal, Esq.   e-mail:
jbliebenthal@eastmansmith.com

 



7

 



 

 Lessee:ARC Metal Stamping, LLC   Attn: Drew Kelley, Chief Financial Officer
  810 Flightline Blvd.   Deland, FL 32724   e-mail:
dkelley@arcgroupworldwide.com

 

 with a copy to:Wuersch & Gering LLP   100 Wall Street, 10th Floor   New York,
NY 10005   Attention: Travis L. Gering, Esq.   e-mail: travis.gering@wg-law.com

 

Notice shall be effective upon actual receipt or refusal as shown on the receipt
obtained pursuant to the foregoing.

 

23.        SUCCESSORS. This Agreement shall extend to and bind the heirs,
personal representative, successors and assigns of the Parties hereto.

 

24.        SUBORDINATION AND NON-DISTURBANCE. Lessor shall obtain not later than
fifteen (15) days following the execution of this Agreement, a Non-Disturbance
Agreement, as defined below, from its existing mortgagee(s), ground Lessor and
master Lessor, if any, of the Premises. At Lessor’s option, this Agreement shall
be subordinate to any future master lease, ground lease, mortgage, deed of trust
or other security interest (a “Mortgage”) by Lessor which from time to time may
encumber all or part of the Premises or right-of-way; provided, however, as a
condition precedent to Lessee being required to subordinate its interest in this
Agreement to any future Mortgage covering the Premises, Lessor shall obtain for
Lessee’s benefit a non-disturbance and attornment agreement for Lessee’s benefit
in the form reasonably satisfactory to Lessee, and containing the terms
described below (the “Non-Disturbance Agreement”), and shall recognize Lessee’s
right to remain in occupancy of and have access to the Premises as long as
Lessee is not in default of this Agreement beyond applicable notice and cure
periods. The Non-Disturbance Agreement shall include the encumbering party’s
(“Lender’s”) agreement that, if Lender or its successor-in-interest or any
purchaser of Lender’s or its successor’s interest (a “Purchaser”) acquires an
ownership interest in the Premises, Lender or such successor-in-interest or
Purchaser will (1) honor all of the terms of this Agreement and (2) fulfill
Lessor’s obligations under this Agreement. Such Non-Disturbance Agreement must
be binding on all of its partnership interest or control and Lender’s
participants in the subject loan (if any) and on all successors and assigns of
Lender and/or its participants and on all Purchasers. In the event Lessor
defaults in the payment and/or other performance of any mortgage or other real
property interest encumbering the Premises, Lessee, may, at its sole option and
without obligation, cure or correct Lessor’s default and upon doing so, Lessee
shall be subrogated to any and all rights, titles, liens and equities of the
holders of such mortgage or other real property interest and Lessee shall be
entitled to deduct and set off against all rents that may otherwise become due
under this Agreement the sums paid by Lessee to cure or correct such defaults.

 



8

 

 

25.        RECORDING. Lessor agrees to execute a Memorandum of this Agreement,
in form acceptable to the Parties, which Lessee may record with the appropriate
recording officer. The date set forth in the Memorandum of Lease is for
recording purposes only and bears no reference to commencement of either the
Term or rent payments.

 

26.        DEFAULT.

 

a.         In the event there is a breach by Lessee with respect to any of the
provisions of this Agreement or its obligations under it, including the payment
of Base Rent (or any other amounts due pursuant to this Lease), Lessor shall
give Lessee written notice of such breach. After receipt of such written notice,
Lessee shall have five (5) days in which to cure any monetary breach and thirty
(30) days in which to cure any non-monetary breach, provided Lessee shall have
such extended period as maybe required beyond the thirty (30) days if the nature
of the cure is such that it reasonably requires more than thirty (30) days and
Lessee commences the cure within the thirty (30) day period and thereafter
continuously and diligently pursues the cure to completion. Lessor may not
maintain any action or effect any remedies for default against Lessee unless and
until Lessee has failed to cure the breach within the time periods provided in
this Paragraph.

 

b.         In the event there is a breach by Lessor with respect to any of the
provisions of this Agreement or its obligations under it, Lessee shall give
Lessor written notice of such breach. After receipt of such written notice,
Lessor shall have thirty (30) days in which to cure any such breach, provided
Lessor shall have such extended period as may be required beyond the thirty (30)
days if the nature of the cure is such that it reasonably requires more than
thirty (30) days and Lessor commences the cure within the thirty (30) day period
and thereafter continuously and diligently pursues the cure to completion.
Lessee may not maintain any action or effect any remedies for default against
Lessor unless and until Lessor has failed to cure the breach within the time
periods provided in this Paragraph. Notwithstanding the foregoing to the
contrary it shall be a default under this Agreement if Lessor fails, within five
(5) days after receipt of written notice of such breach, to perform an
obligation required to be performed by Lessor if the failure to perform such an
obligation interferes with Lessee’s ability to conduct its business on the
Premises; provided, however, that if the nature of Lessor’s obligation is such
that more than five (5) days after such notice is reasonably required for its
performance, then it shall note a default under this Agreement if performance is
commenced within such five (5) day period and thereafter diligently pursued to
completion.

 

27.         REMEDIES. Upon a default beyond all applicable notice and cure
periods, the party not in default may at its option (but without obligation to
do so), perform the defaulting party’s duty or obligation on the defaulting
party’s behalf, including but not limited to obtaining insurance policies
required hereunder. The costs and expenses of any such performance by the party
not in default shall be due and payable by by the defaulting party upon invoice
therefor along with the additional fees as may be otherwise provided in this
Lease. In the event of a default beyond all applicable notice and cure periods,
by either party with respect to a material provision of this Agreement, without
limiting the rights of the party not in default in the exercise of any right or
remedy which the party not in default may have by reason of such default, party
not in default may terminate this Agreement and/or pursue any remedy now or
hereafter available under the laws or judicial decisions of the State of Ohio
along with recovery of reasonable attorney’s fees and court costs; provided,
however, the party not in default shall use reasonable efforts to mitigate its
damages in connection with an uncured default by Lessee.

 



9

 

 

28.        ENVIRONMENTAL.

 

a.         Environmental Definitions. For purposes of this Paragraph 28, the
following capitalized terms shall have the meanings ascribed below:

 

“Environmental Law” means any governmental law or statute, rule, regulation,
permit, license, ordinance, code, policy or rule of common law now or hereafter
in effect, as may be amended from time to time, governing or relating in any way
to the environment, natural resources, health, safety or any Hazardous
Substances.

 

“Hazardous Substances” means (i) any toxic, radioactive, or dangerous substance,
pollutant, contaminant, waste, material, or product; (ii) petroleum or
petroleum-derived product, radon gas, asbestos in any form that is or could
become friable, urea formaldehyde foam insulation, polychlorinated biphenyls
(“PCBs”) or equipment that contains dielectric fluids containing PCBs; (iii) any
substance, gas, material, chemical, or product that is or may hereafter be
defined as or included in the definition of “hazardous substances,” “toxic
substances,” “hazardous materials,” “hazardous wastes” or words of similar
import under any Environmental Law; and (iv) any other chemical, material, gas,
vapor, radiation or substance, the exposure to or release of which is or may
hereafter be prohibited, limited or regulated by any governmental authority
having jurisdiction over the Premises or the operations or the authorized
operations conducted on the Premises.

 

b.         Hazardous Substance Compliance. Lessor acknowledges that Lessee may
employ Hazardous substances in its operations. Lessee shall not cause any
Hazardous Substances to be treated, recycled, stored or disposed on the Premises
that would require a treatment, storage, or disposal permit under any
Environmental Law. Lessee shall assume the responsibilities of “generator” for
any regulated waste materials generated on the Premises by its operations after
the commencement date of this Lease.

 

Lessee shall promptly notify Lessor upon becoming aware of any Hazardous
Substance spill or release occurring subsequent to the commencement of this
Lease in, on, under, or from the Premises or threat of or reasonable suspicion
of such spill or release, and shall take timely steps to investigate and/or
remediate the threatened, suspected, or actual spill or release as required to
comply with Environmental Laws and/or this Paragraph 28.

 

c.         Environmental Law Compliance. Lessee agrees to comply with all
current or future Environmental Laws enacted by any jurisdiction, as well as all
requirements contained in this Paragraph 28. Lessee shall take immediate steps
to correct any non-compliance with Environmental Laws or this Paragraph 28.
Lessee shall manage and, as appropriate, secure the Premises and its use of the
Premises so as to prevent any violation of Environmental Laws by any person on
the Premises.

 



10

 

 

Notwithstanding the foregoing paragraph, Lessee shall not install, use, or
operate an “UST Facility” on the Premises without the prior written approval of
Lessor, which approval may be granted or denied in its sole discretion or may be
conditioned at its discretion upon Lessee agreeing to appropriate terms and
conditions for the design, installation, and/or operation of such facility. “UST
Facility” shall include underground storage tanks, underground piping,
dispensers, related underground and aboveground structures and equipment,
including, without limitation, spill containment features and oil/water
separators, and the surrounding area used to operate same.

 

d.         Responsibility for Condition of Premises. Lessee has conducted an
Environmental Assessment of the Premises, the results of which are contained in:
(i) the Phase II Environmental Site Assessment, prepared by ASI Environmental
Technologies, Inc. and dated May 23, 2014; and (ii) the Analytical Laboratory
Report of Merit Laboratories, Inc. dated June 20, 2014 (collectively the
“Environmental Assessment Data”).

 

Lessee shall have no responsibility or liability for any Hazardous Substances
identified in the Environmental Assessment Data, nor shall be responsible for
any Hazardous Substances which were spilled, released, discharged, or disposed
of in, on, about, or adjacent to the Premises prior to the commencement of the
Lease. Lessee shall not take any actions without Lessor’s advanced approval to
investigate, remediate or otherwise address any releases or spills, or potential
releases or spills, of Hazardous Substances occurring on the Premises before the
commencement of the Lease (“Prohibited Environmental Alterations”). Further,
Lessee shall not notify or contact any governmental entities or other third
parties regarding releases or spills, or potential releases or spills, of
Hazardous Substances occurring on the Premises prior to the commencement of the
Lease unless Lessee believes it is compelled to do so under Environmental Law
and has first provided Lessor with prompt notice of its potential disclosure so
as to allow Lessor sufficient time to assess and respond to Lessee’s disclosure
claim and, as necessary and appropriate, to seek a protective order.

 

Lessee shall be solely responsible for investigating, remediating, and otherwise
responding to all other Hazardous Substances present and existing in, on, about,
or from the Premises during and through the date of termination of this Lease,
regardless of when discovered

 

For purposes of assessing conditions at the Premises and implementing this
Paragraph 28, Lessor shall have the right, but not the obligation, upon
reasonable notice and at a reasonable time, to conduct at any time during the
Term of this Lease a supplemental Environmental Assessment. If the results of
such supplemental Environmental Assessment identify a release of Hazardous
Substances which is a violation of Environmental Laws and is the responsibility
of Lessee, then Lessee shall promptly undertake all actions necessary to address
the release of Hazardous Substances and remedy the violation of Environmental
Laws. If the results of such supplemental Environmental Assessment identify a
release of Hazardous Substances which is a violation of Environmental Laws and
is the responsibility of Lessor, then Lessor shall promptly undertake all
actions necessary to address the release of Hazardous Substances and remedy the
violation of Environmental Laws.

 



11

 

 

e.         Cooperation with Lessor. Lessee agrees to cooperate with Lessor in
Lessor’s efforts to comply with applicable Environmental Laws relating to the
Premises. Lessee further agrees to grant access to Lessor, after reasonable
notice and at a reasonable time, to enter the Premises to undertake inspections,
evaluations, testing, or other activities, including without limitation, an
Environmental Assessment, necessary to facilitate Lessor’s compliance with
Environmental Laws, and/or to inspect and evaluate Lessee’s management of
Hazardous Substances and/or compliance with Environmental Laws and this
Paragraph 28.

 

f.         Environmental Indemnification. The parties shall provide each other
with copies of all communications regarding the Premises from any governmental
agency relating to any any claim relating to any release or threatened release
of Hazardous Substances on the Premises, whether arising before or after the
commencement date of this Lease. (each, an “Environmental Claim”).

 

i.         Lessee shall defend, indemnify and hold harmless Lessor from and
against all obligations, losses, claims, suits, judgments, liabilities,
penalties, damages, costs and expenses arising from third party claims
(including reasonable attorneys’ and consultants’ fees and expenses) of any kind
or nature whatsoever that may be incurred by, or asserted against Lessor,
resulting from (i) the actual or alleged presence of Hazardous Substances on the
Premises arising after the commencement date of this Lease for which Lessee has
responsibility and liability under this Paragraph 28 and (ii) any Environmental
Claim relating to Lessee’s use of the Premises, including, without limitation,
any violations or alleged violations of Environmental Laws. The indemnification
set forth in this Paragraph 28(i) shall survive expiration or termination of
this Lease.

 

ii.        Lessee’s right of defense and indemnity from (i) the actual or
alleged presence of Hazardous Substances on the Premises arising prior to the
commencement date of this Lease and (ii) any Environmental Claim relating to the
use of the Premises prior to the commencement date of this Lease, including,
without limitation, any violations or alleged violations of Environmental Laws
shall be governed solely by Article IX of that certain Asset Purchase Agreement
by and between Kecy Corporation, 4111 Munson Holding, LLC and ARC Metal
Stamping, LLC, dated June 25, 2014.

 

29.        CASUALTY. In the event of damage by fire or other casualty to the
Premises that cannot reasonably be expected to be repaired within one hundred
twenty (120) days following same or, then Lessee may terminate this Agreement
upon fifteen (15) days prior written notice to Lessor. Otherwise, Lessee shall
repair, restore or rebuild the Premises to its condition immediately prior to
such casualty using the proceeds of any insurance. Lessor shall not be required
to contribute any amounts to such repair, restoration or rebuilding. Any such
notice of termination shall cause this Agreement to expire with the same force
and effect as though the date set forth in such notice were the date originally
set as the expiration date of this Agreement and the Parties shall make an
appropriate adjustment, as of such termination date, with respect to payments
due to the other under this Agreement. Notwithstanding the foregoing, the rent
shall abate during the period of repair following such fire or other casualty in
proportion to the degree to which Lessee’s use of the Premises is impaired.

 



12

 

 

30.        CONDEMNATION. In the event of any condemnation of all or any portion
of the Premises, this Agreement shall terminate as to the part so taken as of
the date the condemning authority takes title or possession, whichever occurs
first. If as a result of a partial condemnation of the Premises, Lessee, in
Lessee’s discretion, is unable to use the Premises for the purposes intended
hereunder, or if such condemnation may reasonably be expected to disrupt
Lessee’s operations at the Premises for more than forty-five (45) days, Lessee
may, at Lessee’s option, to be exercised in writing within fifteen (15) days
after Lessor shall have given Lessee written notice of such taking (or in the
absence of such notice, within fifteen (15) days after the condemning authority
shall have taken possession) terminate this Agreement as of the date the
condemning authority takes such possession. Lessee may on its own behalf make a
claim in any condemnation proceeding involving the Premises for losses related
to the equipment, conduits, fixtures, its relocation costs and its damages and
losses. Any such notice of termination shall cause this Agreement to expire with
the same force and effect as though the date set forth in such notice were the
date originally set as the expiration date of this Agreement and the Parties
shall make an appropriate adjustment as of such termination date with respect to
payments due to the other under this Agreement. If Lessee does not terminate
this Agreement in accordance with the foregoing, this Agreement shall remain in
full force and effect as to the portion of the Premises remaining, except that
the rent shall be reduced in the same proportion as the rentable area of the
Premises taken bears to the total area of the Premises. In the event that this
Agreement is not terminated by reason of such condemnation, Lessor shall
promptly repair any damage to the Premises caused by such condemning authority.

 

31.        SUBMISSION OF AGREEMENT / PARTIAL INVALIDITY / AUTHORITY. The
submission of this Agreement for examination does not constitute an offer to
lease the Premises and this Agreement becomes effective only upon the full
execution of this Agreement by the Parties. If any provision herein is invalid,
it shall be considered deleted from this Agreement and shall not invalidate the
remaining provisions of this Agreement. Each of the Parties hereto warrants to
the other that the person or persons executing this Agreement on behalf of such
Party has the full right, power and authority to enter into and execute this
Agreement on such Party’s behalf and that no consent from any other person or
entity is necessary as a condition precedent to the legal effect of this
Agreement.

 

32.        MISCELLANEOUS. The parties acknowledge that each has had an
opportunity to review and negotiate this Lease and have executed this Lease only
after such review and negotiation. The parties further agree that this Lease
shall be deemed to have been drafted by both Lessor and Lessee and the terms and
conditions contained herein shall not be construed any more strictly against one
party or the other.

 

33.        SURVIVAL. The provisions of this Agreement relating to
indemnification from one Party to the other Party shall survive any termination
or expiration of this Agreement. Additionally, any provisions of this Agreement
which require performance subsequent to the termination or expiration of this
Agreement shall also survive such termination or expiration.

 



13

 

 

34.        CAPTIONS. The captions contained in this Agreement are inserted for
convenience only and are not intended to be part of this Agreement. They shall
not affect or be utilized in the construction or interpretation of this
Agreement.

 

35.        ENCUMBRANCES. The parties expressly covenant and agree that nothing
in this Lease shall authorize Lessee to do any act which shall in any way
encumber the title of Lessor in and to the Premises. Lessee shall not permit any
mechanics’, laborers’, materialmens’ or other liens to stand against the
Premises for any labor or material furnished or claimed to have been furnished
in connection with work of any character performed or claimed to have been
performed on, or pertaining to, the Premises, whether such work was performed or
materials furnished prior or subsequent to the date of this Lease. Nor shall the
interest or estate of Lessor in the Premises be in any way subjected to any
claim by way of lien or encumbrance, whether by operation of law or by virtue of
any express or implied contract by Lessee. Any claim to or lien upon the
Premises arising from any acts or omissions of Lessee shall in all respects be
subject and subordinate to the paramount title and rights of Lessor in and to
the Premises. Lessee shall have the right to contest the validity of any such
lien or claimed lien, if Lessee shall give to Lessor such reasonable security as
may be requested by Lessor to insure payment thereof and to prevent any sale,
foreclosure or forfeiture of the Premises by reason of nonpayment. On final
determination of the lien or claim of lien, Lessee shall immediately pay any
judgment rendered with all proper costs and charges and shall, at Lessee’s own
cost and expense, have the lien released and any judgment satisfied.

 

36.        ESTOPPEL CERTIFICATES. Lessee and Lessor agree at any time and from
time to time, upon not less than ten (10) days prior written request from the
other, to execute, acknowledge and deliver to the other, a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications) and that there are no uncured defaults
hereunder, if such statement of fact shall be true or, if there be uncured
defaults, stating the same, and the dates to which the Base Rent and other
charges have been paid in advance. It is intended that any such statement
delivered pursuant to this Paragraph may be relied upon by any prospective
purchaser of the fee simple title to the Premises or any mortgagee under any
mortgage or the beneficiary of any deed of trust upon the fee of the Premises or
upon Lessee’s leasehold interest created by this Lease, or any assignee of the
Lessor’s or Lessee’s interest in this Lease, any regulatory authority, or
third-party providing financing to Lessee or any affiliate of Lessee. Lessor
further agrees to promptly execute and deliver to Citizens Bank, N.A., its
successors and assigns, and / or any other creditor of the Lessee (each, a
“Creditor”), upon not less than ten (10) days prior written request from Lessee,
such Creditor’s customary landlord estoppels letter and / or bailee letter, in
such form and substance as reasonably requested by such Creditor.

 

[Signature page follows]

 



14

 

 

IN WITNESS WHEREOF, the Parties hereto have set their hands and affixed their
respective seals the day and year first above written.

 

LESSOR:
447 WALNUT, LLC      By:/s/ David Zerbey   Name: David Zerbey   Title: Manager
     LESSEE:
ARC METAL STAMPING, LLC       By:/s/ Drew Kelley   Name: Drew Kelley   Title:
Chief Financial Officer

 



15

 

 

EXHIBIT “A”

 

Premises Description

 



--------------------------------------------------------------------------------

 

